DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 20 objected to because of the following informalities: “the tow shell” in line 2 should be changed to -- the two shell -- .  
Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 16-17 and 20-21 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent No. 5,997,027 issued to Jungkind.
Regarding Claim 16, Jungkind teaches in Figures 1-8 of a snowboard binding, comprising: a base (1, 2), a spoiler (3) which rotates around an axis (4) of rotation held by the base (1), a pedal (15) and a strap (10) which controls the spoiler (3) for closing and opening respectively between an open position (Figure 1) and a closed position (Figure 3), in which the spoiler (3) comprises a shell base and two shell sides (Figure 4 shows the spoiler 3 has base and two sides that wrap around a heel of a user), the pedal (15) rotates with respect to the two shell sides (about spindle 16) and the strap (10) is bound (via elements 11, 6, 7, 8, 9) to the pedal or the spoiler (3), characterized in that the shell base or the base comprises a bearing (spindle 4) 
Regarding Claim 17, Jungkind teaches the shell base comprises an opening in front of the bearing (the opening is the opening for receiving the boot).
Regarding Claim 20, Jungkind teaches the pedal (15) is held by two arms (see the upward portions of pedal 15 connected to spindle 16), freewheel connected to the two shell sides (the spindle (16) connects the pedal to the two shell sides as shown in Figure 1) or connected to the base in such a way as to allow them to move forward or backward in combination with a rotational movement of the spoiler (3) around the first axis of rotation (see Figures 1-3 which show the arms for the pedal 15), between the open position (Figure 1) and the closed position (Figure 3).
Regarding Claim 21, Jungkind teaches the arms which hold the pedal are hinged to the base by connecting rods—spindle 16 is taken to be rod for hinging the arms (vertical portions of pedal 15) to the base (2).
Allowable Subject Matter
Claims 18-19 and 22-24 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: the primary reason for the indication of allowable subject matter in this case if the inclusion of: in claim 18, where the bearing is a roller; in re claim 19, where where the bearing or rollers outer surface is a concave generatrix; in re claim 22, where the arms are hinged to the base by an in re claim 23, where a second strap  is bound to the arms which hold the pedal to be driven in a tightening position and a loosening position determined by a forward position of the arms when the spoiler is in the closed position and a backward position of the arms when the spoiler is in the open position; in re claim 24, where a lever is hinged either to the spoiler or to the base, a return means counteracting the rotation of the lever and a retaining means fixed to the base or the spoiler, where the lever and retaining means are provided with a locking means for blocking the spoiler in the closed position; in combination with the other elements recited, not found in the prior art of record.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN L SWENSON whose telephone number is (571)270-5572.  The examiner can normally be reached on Monday - Friday (9-5).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen Shriver can be reached on (303) 297-4337.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


BRIAN SWENSON
Primary Examiner
Art Unit 3618



/BRIAN L SWENSON/Primary Examiner, Art Unit 3618